se 827 IY //S SERRE SEE Bb LHS Ns ie lier Se sre st: Teo

a ee

LSS E/E,

 

vessel

re te rom i toast

 

Case 1:21-cr-00088-DLF Document 46 Filed 09/15/21 Page 1 of 15

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on January 8, 2021

UNITED STATES OF AMERICA : CRIMINAL NO. 21-cr-088 CD LW E)
v.
VIOLATIONS:
RONALD SANDLIN and :
NATHANIEL DEGRAVE, > «=. 18 U.S.C. § 1512(k)
: (Conspiracy)
Defendants. : 18 U.S.C. §§ 1512(c)(2), 2

(Obstruction of an Official Proceeding)
18 U.S.C. §§ 111(a)(1), 2

(Assaulting, Resisting, or Impeding
Certain Officers)

18 U.S.C. §§ 231(a)(3), 2

(Civil Disorder)

18 U.S.C. § 1752(a)(1)

(Entering and Remaining in a Restricted
Building or Grounds)

18 U.S.C. § 1752(a)(2)

(Disorderly and Disruptive Conduct in a
Restricted Building or Grounds)

INDICTMENT
The Grand Jury charges that at all times material to this Indictment, on or about the dates
stated below:

Introduction

The 2020 United States Presidential Election and the Proceedings of January 6, 2021
1. The 2020 United States Presidential Election occurred on November 3, 2020.
2. The United States Electoral College (“Electoral College”) is a group required by

the Constitution to form every four years for the sole purpose of electing the president and vice

 

 
 

coe wt

:
q
a
8
q
5

 

we semen

we Ron

Case 1:21-cr-00088-DLF Document 46 Filed 09/15/21 Page 2 of 15

president, with each state appointing its own electors in a number equal to the size of that state’s
Congressional delegation.

3. On December 14, 2020, the presidential electors of the Electoral College met in the
state capital of each state and in the District of Columbia and formalized the result of the 2020
US. Presidential Election: Joseph R. Biden Jr. and Kamala D. Harris were declared to have won
the sufficient votes to be elected the next president and vice president of the United States.

4. On January 6, 2021, a Joint Session of the United States House of Representatives
and the United States Senate convened in the United States Capitol (“the Capitol”) building. The
purpose of the Joint Session was to open, count, and resolve any objections to the Electoral College
vote of the 2020 U.S. Presidential Election, and to certify the results of the Electoral College vote
(“Certification of the Electoral College vote”) as set out in the Twelve Amendment of the
Constitution of the United States and 3 U.S.C. § 15-18.

The Attack at the United States Capitol on January 6, 2021

5. The Capitol is secured 24 hours a day by United States Capitol Police (“Capitol
Police”). The Capitol Police maintain permanent and temporary barriers to restrict access to the
Capitol exterior, and only authorized individuals with appropriate identification are allowed inside
the Capitol building.

6. On January 6, 2021, the Capitol building, and its exterior plaza, were closed to
members of the public.

7. On January 6, 2021, at approximately 1:00 p.m., the Joint Session convened in the
Capitol building for the Certification of the Electoral College vote. Vice President Michael R.

Pence presided, first in the Joint Session, and then in the Senate chamber.
Fic Re Oe, BIH ee nln eM anna eel alle

ee ee

ae

eS RR

Shs —e e

 

 

Case 1:21-cr-00088-DLF Document 46 Filed 09/15/21 Page 3 of 15

8. A large crowd began to gather outside the Capitol perimeter as the Joint Session
got underway. Crowd members eventually forced their way through, up, and over Capitol Police
barricades and advanced to the building’s exterior fagade. Capitol Police officers attempted to
maintain order and stop the crowd from entering the Capitol building, to which the doors and
windows were locked or otherwise secured. Nonetheless, shortly after 2:00 p.m., crowd members
forced entry into the Capitol building by breaking windows, ramming open doors, and assaulting
Capitol Police officers. Other crowd members cheered on, encouraged, and otherwise assisted the
forced entry. The crowd was not lawfully authorized to enter or remain inside the Capitol, and no
crowd member submitted to security screenings or weapons checks by Capitol Police or other
security officials.

9. Shortly thereafter, at approximately 2:20 p.m., members of the House and Senate
(including Vice President Pence) were evacuated from their respective chambers. The Joint
Session was halted while Capitol Police and other law-enforcement officers worked to restore
order and clear the Capitol of the unlawful occupants.

10. _—_ Later that night, law enforcement regained control of the Capitol. At approximately
8:00 p.m., the Joint Session reconvened, presided over by Vice President Pence, who had remained
hidden within the Capitol building throughout these events.

11. ‘In the course of these events, approximately 81 members of the Capitol Police and
58 members of the Metropolitan Police Department were assaulted. The Capitol suffered millions
of dollars in damage — including broken windows and doors, graffiti and residue from pepper
spray, tear gas, and fire extinguishers deployed by both crowd members who stormed the Capitol
and by Capitol Police officers trying to restore order. Additionally, many media members were

assaulted and had cameras and other news gathering equipment destroyed.
 

Bon Be ene

ee

z
2
t
i
i

 

Pe

 

Case 1:21-cr-00088-DLF Document 46 Filed 09/15/21 Page 4 of 15

The Conspirators
12. Josiah Colt is a 34-year old resident of Ada County, Idaho.
13. RONALD SANDLIN is a 34-year old resident of Shelby County, Tennessee.
14. NATHANIEL DEGRAVE is a 32-year old resident of Clark County, Nevada.

The Conspirators’ Advance Planning for Interfering with the
Peaceful Transition of Presidential Power

15. On December 23, 2020, SANDLIN posted on his Facebook account asking who
else was traveling to the District of Columbia on January 6, 2021, to “stop the steal and stand
behind Trump when he decides to cross the rubicon.” DEGRAVE replied that he was considering
joining him, and SANDLIN indicated that he would be driving to D.C. from Memphis if
DEGRAVE wanted to join.

16. On December 30, 2020, SANDLIN wrote to DEGRAVE privately on Facebook:
“Yo sorry bro I’m going back and fourth about going some people I respect are saying it may get
dangerous” and “Are you down for danger bro?” DEGRAVE responded: “Im bringing bullet proof
clothing” and “yes.”

17. On December 31, 2020, DEGRAVE solicited his Facebook community for
recommendations on someone “[w]ho can shoot and has excellent aim and can teach me today or
tomorrow.” In response to other users’ comments to this post, DEGRAVE wrote “I want
somebody special forces or ex fbi to teach me”; “I want personalized training from the best”; and
“Tm open to learning all the essential skills. Whatever is necessary to survive.” When a user
recommended a particular person for the task and advised “he’s not cheap,” DEGRAVE responded
that “this is for a very patriotic cause.”

18. That same day, SANDLIN posted to Facebook that he was organizing a caravan of

patriots to travel to D.C., and that “Josiah Colt, Nate DeGrave and myself have already booked
 

cn crete le

vod ree lle, me RRS le

 

 

wees ae

en anee F ae

 

Case 1:21-cr-00088-DLF Document 46 Filed 09/15/21 Page 5 of 15

and paid for our trip....” He solicited donations from other “patriots,” asking them for financial
support in exchange for a “personal thank you video shot on location in Washington D.C.” The
post also contained a link to a GoFundMe webpage with the caption “Patriots Defending Our
Country On Jan. 6th, organized by Ronnie Sandlin” and what appeared to be a photo-shopped
image of SANDLIN’s face superimposed on the image of a man in a car holding what appears to
be a gold-plated semi-automatic rifle. The GoFundMe link bore the caption, “The only thing
necessary for the triumph of evil is for good men to do noth[ing]...Ronnie Sandlin needs your
support for Patriots Defending Our Country On Jan 6th.”

19. Also on December 31, 2020, SANDLIN, DEGRAVE, and Colt began a private
group chat on Facebook to plan for the 6th. They discussed “shipping guns” to SANDLIN’s
residence in Tennessee, where they would all meet before driving to D.C. Colt said he would try
to fly with his “G43”—a reference to a Glock .43 pistol. SANDLIN later stated he was bringing
his “little pocket gun” and a knife. When SANDLIN provided his address to DEGRAVE later that
evening, DEGRAVE wrote to SANDLIN that he had “about 300 worth of stuff coming to you.”
SANDLIN and Colt later shared pictures of their recent purchases, including a glock holster, gas
masks, and a helmet.

20. On January 4, 2021, DEGRAVE wrote SANDLIN and Colt, “[w]e meet here at
10:00 a.m.” and sent a screenshot of “wildprotest.com” depicting a map of the U.S. Capitol with a
“Meet Here” notation in front of the building. He also forwarded them a post from the Parler
application stating: “#DoNotCertify #january6th” and “#stopthestealcaravan #darktolight
#thegreatawakening #DRAINTHES WAMP,” followed by his own commentary, “let em try us.”

21. That same day, SANDLIN posted to Facebook a photograph that shows Colt lying

in a bed holding a firearm, with the caption: “My fellow patriot Josiah Colt sleeping ready for the
ee

 

sala mmr a emt BE sm a

we ee ee

a HE 8

|

 

 

Case 1:21-cr-00088-DLF Document 46 Filed 09/15/21 Page 6 of 15

boogaloo Jan 6.”! Colt responded to the post that he was “[r]eady for any battle.”

22. © SANDLIN, DEGRAVE, and Colt agreed to travel and did drive together in a rental
car from Tennessee to the District of Columbia metropolitan area on January 5, 2021. In the car,
they brought with them paramilitary gear, one Glock .43 pistol, an M&P bodyguard pocket pistol,
two magazines of ammunition, knives, a handheld taser/stun gun, an expandable baton, walkie
talkies, and bear mace.

The Conspirators’ Involvement in the Capitol Attack on January 6, 2021

23. Before the riot, on January 6, 2021, SANDLIN, DEGRAVE, and Colt met in a hotel
room in Maryland and recorded their discussion. Colt discussed a “debate we’ve been having for
days now: should we carry our guns or not?” He added that it was a “felony” in D.C. to do so.
DEGRAVE replied that “for the camera’s sake, we’re not going to carry,” which Colt repeated for
a social media audience.

24. Later that day, still before the attack on the Capitol began, SANDLIN, Colt, and
DEGRAVE created a video, which SANDLIN live streamed on social media and called on “fellow
patriots” to watch. In it, SANDLIN stated four times that “freedom is paid for with blood.” He
also stated that “there is going to be violence.” He further stated that “if you are watching this and
you are a patriot and are here, I think it is time to take the Capitol.” In the video, SANDLIN
continued to “urge other patriots” watching the video to “take the Capitol.”

25. Inthe same video, DEGRAVE stated that “[w]e are out here protecting the country,
if shit goes down, if Pence does what we think he is going to do. Then we are here to defend this
city, defend any city in this country. Let Antifa try us, we’re here, we’re ready. I say bring it. We

are not silent anymore.” Colt later stated that “they can’t just steal an election,” to which

 

' “Boogaloo” is a term used in some circles to refer to civil war.
 

re

ee

ee

Besa

 

 

Case 1:21-cr-00088-DLF Document 46 Filed 09/15/21 Page 7 of 15

DEGRAVE responded that “[w]e are sick and tired of the fucking lies. It is time to put an end to
this once and for all.” Following additional discussion, SANDLIN added that “we are going to be
there back by one o’clock when it is action time it is game time.” Colt then says, “storming the
Capitol?” to which SANDLIN responds, “I’m willing to occupy the Capitol.”

26. After they made the above-described videos, on January 6, 2021, Colt, SANDLIN,
and DEGRAVE traveled together to the District of Columbia, donned in protective gear, including
a gas mask, a face mask, two helmets, shin guards, a protective vest/body armor, and motorcycle
jackets. They also carried two knives and walkie talkies.

27. After entering the District, Colt, SANDLIN, and DEGRAVE ultimately walked to
the U.S. Capitol alongside many other individuals who attended events on January 6. As he
approached the Capitol grounds, DEGRAVE recorded a video in which he stated: “They just
breached the Capitol building. That’s it, bro. It’s game time. We all armored up, we got a gas
mask. This is what separates us true patriots from everyone else who is all talk—you know, fuck
this, fuck that, sitting at home, we out here taking action. It’s Dr. Death in the building and it’s
about to go down.” And Colt yelled, repeatedly, “breach the building” and “fuck the GOP.”
SANDLIN also shouted, “if you’re not breaching the building, get out of the way” and “the time
for talk is over.”

28. Soon thereafter, Colt, SANDLIN, and DEGRAVE forcibly stormed past exterior
barricades and law enforcement officers, and ignored building alarms, to breach the Capitol. As
they marched together up a set of stairs to enter inside, Colt exclaimed, “we’re making it to the
main room. The Senate room, bro.” As they entered an exterior door, breaching the Capitol, an
alarm was sounding.

29. While inside the Capitol, SANDLIN and DEGRAVE, along with others, pushed
Rae
howler

 

er

Rec eect FR RSE ER RR RRR en

sill, ae le BE Re

ala

 

ORT, oe

 

Case 1:21-cr-00088-DLF Document 46 Filed 09/15/21 Page 8 of 15

several U.S. Capitol Police officers—that is, Officer K.T., Officer B.A., and Officer A.W.—
guarding an exterior door to the Capitol rotunda and slowly forced the door behind the officers
open, allowing the mob outside to breach the Capitol. DEGRAVE shouted “get the fuck through”
and “kick [the door] the fuck open,” and SANDLIN attempted to rip the helmet off Officer B.A.

30. After helping to force open the exterior door to other rioters, Colt, SANDLIN, and
DEGRAVE went together up a set of stairs in search of the Senate chamber. As they walked, Colt
stated numerous times to SANDLIN and DEGRAVE, “let’s get to the Senate,” adding “where
they’re meeting.” They eventually reached a hallway just outside the Senate Gallery, where they
encountered several Capitol Police Officers, including Officer N.T., Officer G.L., and Officer
M.A., attempting to lock the doors to prevent rioters from entering inside. SANDLIN and
DEGRAVE tried to wrestle past the officers, and SANDLIN struck Officer N.T. in the back of his
head, near his ear. Eventually, SANDLIN, DEGRAVE, and Colt all managed to enter the Senate
Gallery—a balcony overlooking the Chamber.

31. Colt climbed into the Senate Chamber by hanging off the balcony and dropping
down to the floor. He then sat in a chair reserved for the Vice President. While Colt was on the
floor of the Senate Chamber, DEGRAVE shouted at him and others in the Senate Chamber to
“take laptops, paperwork, take everything.”

32. Before exiting the Capitol, SANDLIN stopped to live stream himself smoking
marijuana inside. SANDLIN also stole a book with a picture of former presidents on the cover
from someone’s desk inside the Capitol.

33. Shortly after exiting the Capitol, Colt posted a video to Facebook claiming he was
the first person to sit in what he mistakenly described as the House Speaker’s chair, and called

Speaker Pelosi a “traitor.”
 

me

et

 

 

28, RY RE RS A A RAST RR | RRR

 

Case 1:21-cr-00088-DLF Document 46 Filed 09/15/21 Page 9 of 15

COUNT ONE

34. The introductory allegations set forth in paragraphs | through 33 are re-alleged and
incorporated herein by reference as though fully set forth herein.

35. Between December 23, 2020 and January 6, 2021, within the District of Columbia
and elsewhere, the defendants, RONALD SANDLIN and NATHANIEL DEGRAVE, did
knowingly combine, conspire, confederate, and agree, with each other, Josiah Colt, and others
known and unknown, to corruptly obstruct, influence, and impede an official proceeding, that is,

Congress’s Certification of the Electoral College vote, in violation of Title 18, United States Code,

Section 1512(k).

(Conspiracy to Obstruct an Official Proceeding, in violation of Title 18, United States
Code, Section 1512(k))

COUNT TWO
36. The introductory allegations set forth in paragraphs | through 33 are re-alleged and

incorporated herein by reference as though fully set forth herein.

37. On January 6, 2021, within the District of Columbia and elsewhere, RONALD
SANDLIN and NATHANIEL DEGRAVE did, corruptly, obstruct, influence, and impede, and
did, corruptly, attempt to obstruct, influence, and impede an official proceeding, that is, a
proceeding before Congress, by entering and remaining in the United States Capitol without

authority and committing an act of civil disorder, and engaging in disorderly and disruptive

conduct.

(Obstruction of an Official Proceeding and Aiding and Abetting, in violation of Title
18, United States Code, Sections 1512(c)(2) and 2)
 

 

;

 

 

 

 

Case 1:21-cr-00088-DLF Document 46 Filed 09/15/21 Page 10 of 15

COUNT THREE

38. The introductory allegations set forth in paragraphs 1 through 33 are re-alleged and
incorporated herein by reference as though fully set forth herein.

39. On January 6, 2021, within the District of Columbia, RONALD SANDLIN and
NATHANIEL DEGRAVE did forcibly assault, resist, oppose, impede, intimidate, and interfere
with an officer and employee of the United States, and of any branch of the United States
Government (including any member of the uniformed services), that is, Officer N.T., an officer
from the United States Capitol Police Department, while such person was engaged in and on
account of the performance of official duties, and where such acts involved physical contact with

the victim and the intent to commit another felony.

(Assaulting, Resisting, or Impeding Certain Officers, and Aiding and Abetting, in
violation of Title 18, United States Code, Sections 111(a)(1) and 2)

COUNT FOUR

40. The introductory allegations set forth in paragraphs | through 33 are re-alleged and
incorporated herein by reference as though fully set forth herein.

4l. On January 6, 2021, within the District of Columbia, RONALD SANDLIN and
NATHANIEL DEGRAVE did forcibly assault, resist, oppose, impede, intimidate, and interfere
with an officer and employee of the United States, and of any branch of the United States
Government (including any member of the uniformed services), that is, Officer B.A., an officer

from the United States Capitol Police Department, while such person was engaged in and on

10
 

 

ti EE

 

Case 1:21-cr-00088-DLF Document 46 Filed 09/15/21 Page 11 of 15

account of the performance of official duties, and where such acts involved physical contact with

the victim and the intent to commit another felony.

(Assaulting, Resisting, or Impeding Certain Officers, and Aiding and Abetting, in
violation of Title 18, United States Code, Sections 111(a)(1) and 2)

COUNT FIVE

42. The introductory allegations set forth in paragraphs 1 through 33 are re-alleged and
incorporated herein by reference as though fully set forth herein.

43. On January 6, 2021, within the District of Columbia, RONALD SANDLIN and
NATHANIEL DEGRAVE did forcibly assault, resist, oppose, impede, intimidate, and interfere
with an officer and employee of the United States, and of any branch of the United States
Government (including any member of the uniformed services), that is, Officer K.T., an officer
from the United States Capitol Police Department, while such person was engaged in and on
account of the performance of official duties, and where such acts involved physical contact with

the victim and the intent to commit another felony.

(Assaulting, Resisting, or Impeding Certain Officers, and Aiding and Abetting in
violation of Title 18, United States Code, Sections 111(a)(1) and 2)

COUNT SIX

44. —_ The introductory allegations set forth in paragraphs | through 33 are re-alleged and
incorporated herein by reference as though fully set forth herein.

45. On January 6, 2021, within the District of Columbia, RONALD SANDLIN and
NATHANIEL DEGRAVE did forcibly assault, resist, oppose, impede, intimidate, and interfere

with an officer and employee of the United States, and of any branch of the United States

1]
Pte tems me me co ae Ba

ee

aie ee we

 

 

Case 1:21-cr-00088-DLF Document 46 Filed 09/15/21 Page 12 of 15

Government (including any member of the uniformed services), that is, Officer A.W., an officer
from the United States Capitol Police Department, while such person was engaged in and on
account of the performance of official duties, and where such acts involved physical contact with

the victim and the intent to commit another felony.

(Assaulting, Resisting, or Impeding Certain Officers, and Aiding and Abetting in
violation of Title 18, United States Code, Sections 111(a)(1) and 2)

COUNT SEVEN

46. The introductory allegations set forth in paragraphs | through 33 are re-alleged and
incorporated herein by reference as though fully set forth herein.

47. On January 6, 2021, within the District of Columbia, RONALD SANDLIN and
NATHANIEL DEGRAVE did forcibly assault, resist, oppose, impede, intimidate, and interfere
with an officer and employee of the United States, and of any branch of the United States
Government (including any member of the uniformed services), that is, Officer G.L., an officer
from the United States Capitol Police Department, while such person was engaged in and on
account of the performance of official duties, and where such acts involved physical contact with

the victim and the intent to commit another felony.

(Assaulting, Resisting, or Impeding Certain Officers, and Aiding and Abetting in
violation of Title 18, United States Code, Sections 111(a)(1) and 2)

COUNT EIGHT

48. The introductory allegations set forth in paragraphs | through 33 are re-alleged and
incorporated herein by reference as though fully set forth herein.
49, On January 6, 2021, within the District of Columbia, RONALD SANDLIN and

NATHANIEL DEGRAVE did forcibly assault, resist, oppose, impede, intimidate, and interfere

12
 

 

 

Case 1:21-cr-00088-DLF Document 46 Filed 09/15/21 Page 13 of 15

with, an officer and employee of the United States, and of any branch of the United States
Government (including any member of the uniformed services), that is, Officer M.A., an officer
from the United States Capitol Police Department, while such person was engaged in and on
account of the performance of official duties, and where such acts involved physical contact with

the victim and the intent to commit another felony.

(Assaulting, Resisting, or Impeding Certain Officers, and Aiding and Abetting in
violation of Title 18, United States Code, Sections 111(a)(1) and 2)

COUNT NINE

50. The introductory allegations set forth in paragraphs | through 33 are re-alleged
and incorporated herein by reference as though fully set forth herein.

51. On January 6, 2021, within the District of Columbia, RONALD SANDLIN and
NATHANIEL DEGRAVE committed and attempted to commit an act to obstruct, impede, and
interfere with law enforcement officers—that is, Officer N.T., Officer G.L., and Officer M.A.,
officers from the United States Capitol Police Department—lawfully engaged in the lawful
performance of their official duties incident to and during the commission of a civil disorder which
in any way and degree obstructed, delayed, and adversely affected commerce and the movement
of any article or commodity in commerce and the conduct and performance of any federally

protected function.

(Civil Disorder, and Aiding and Abetting in violation of Title 18, United States Code,
Sections 231(a)(3) and 2)

COUNT TEN

52. The introductory allegations set forth in paragraphs | through 33 are re-alleged and

incorporated herein by reference as though fully set forth herein.

13
Bigg Bk
Sree Mima

ee ee ee ee

 

 

ssl Bike Batoowe

 

Case 1:21-cr-00088-DLF Document 46 Filed 09/15/21 Page 14 of 15

53. On January 6, 2021, within the District of Columbia, RONALD SANDLIN and
NATHANIEL DEGRAVE committed and attempted to commit an act to obstruct, impede, and
interfere with law enforcement officers—that is, Officer B.A., Officer K.T., and Officer A.W.,
officers from the United States Capitol Police Department—lawfully engaged in the lawful
performance of their official duties incident to and during the commission of a civil disorder which
in any way and degree obstructed, delayed, and adversely affected commerce and the movement
of any article or commodity in commerce and the conduct and performance of any federally

protected function.

(Civil Disorder and Aiding and Abetting, in violation of Title 18, United States Code,
Sections, 231(a)(3) and 2)

COUNT ELEVEN

54. The introductory allegations set forth in paragraphs | through 33 are re-alleged and
incorporated herein by reference as though fully set forth herein.

55. On January 6, 2021, within the District of Columbia, RONALD SANDLIN and
NATHANIEL DEGRAVE did knowingly enter and remain in a restricted building and grounds,
that is, any posted, cordoned-off, and otherwise restricted area within the United States Capitol
and its grounds, where the Vice President and Vice President-elect were temporarily visiting,

without lawful authority to do so.

(Entering and Remaining in a Restricted Building or Grounds, in violation of Title 18,
United States Code, Section 1752(a)(1))

COUNT TWELVE

56. The introductory allegations set forth in paragraphs | through 33 are re-alleged and

14
 

 

 

 

a co

 

Case 1:21-cr-00088-DLF Document 46 Filed 09/15/21 Page 15 of 15

incorporated herein by reference as though fully set forth herein.

57. On January 6, 2021, within the District of Columbia, RONALD SANDLIN and
NATHANIEL DEGRAVE did knowingly, and with intent to impede and disrupt the orderly
conduct of Government business and official functions, engage in disorderly and disruptive
conduct in and within such proximity to, a restricted building and grounds, that is, any posted,
cordoned-off, and otherwise restricted area within the United States Capitol and its grounds, where
the Vice President and Vice President-elect were temporarily visiting, when and so that such

conduct did in fact impede and disrupt the orderly conduct of Government business and official

functions.

(Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in violation
of Title 18, United States Code, Section 1752(a)(2))

A TRUE BILL:

FOREPERSON

Connars 6 (AR ga

Attorney of the United States in
and for the District of Columbia.

15
